Citation Nr: 0638563	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-34 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Indianapolis, Indiana.  The 
additional development requested via an April 2006 Board 
memorandum is now complete and this matter is again before 
the Board for appellate review. 


FINDINGS OF FACT

1.  Competent medical evidence based on sound medical 
reasoning indicates the veteran was diagnosed with type II 
diabetes mellitus as the result of pancreatitis.

2.  Competent, probative medical evidence does not reveal 
type II diabetes mellitus as the result of or medically 
attributed to the veteran's military service or any incident 
therein.  Nor was diabetes mellitus shown to any degree 
within one-year of his March 1966 discharge.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
duty and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

VA satisfied its duty to notify by means of letters from the 
AOJ to the veteran in March 2002 and June 2004.   The letters 
informed the veteran of what evidence was required to 
substantiate a service connection claim and of his and VA's 
respective duties for obtaining evidence.  The latter letter 
requested he submit any evidence in his possession pertinent 
to his claim while a May 2006 letter informed his of 
potential disability rating criteria and effective date 
criteria.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although additional notice was provided to the veteran after 
the initial adjudication, the claim was thereafter 
readjudicated.  The content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  See also August 2004 
correspondence indicating he had no additional evidence to 
submit.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
some service medical records.  Also of record are identified 
post-service VA and private medical records as well as the 
report of VA examination conducted in connection with this 
claim.  He was notified in the March 2005 supplemental 
statement of the case that reasonable efforts on his behalf 
to obtain additional private medical records were 
unsuccessful.  A VA opinion was obtained in June 2006 and as 
the record claims sufficient competent medical evidence to 
decide the claim, additional VA examination and opinion is 
not in order.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  
The claims file contains the veteran's statements in support 
of his appeal as well as a transcript of the October 2004 
hearing at the RO (as requested by a November 2003 hearing 
election form).  The Board has carefully reviewed such 
statements and testimony and concludes that he has not 
identified further evidence not already of record for which 
he has not been afforded the opportunity to either submit or 
authorize VA to obtain.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim which VA has been authorized to obtain.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Service Connection Claim

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006); Boyer v. West, 210 F.3d 1351, 1353 (2000).  Certain 
diseases, to include diabetes mellitus, may be presumed to 
have been incurred in service when manifest to a compensable 
degree within one year of discharge from active duty.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).  When, as in the instant case, service medial records 
are missing, the Board has a heightened obligation to provide 
an explanation of reasons or bases for its findings and has a 
heightened duty to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Here, the competent medical evidence indicates the veteran 
was diagnosed with diabetes mellitus upon VA hospitalization 
in November 2001 with no evidence of a prior diagnosis.  See 
November 2003 VA physician letter.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to that effect; lay 
assertions of medical status, such as the veteran's 
assertions, do not constitute competent medical evidence of 
the diagnosis or etiology of the claimed disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As 
competent medical evidence does not attribute the veteran's 
currently diagnosed diabetes mellitus to his period of 
service or show the diabetes mellitus to any degree within 
one year of his March 1966 discharge, service connection is 
not warranted, to include on a presumptive basis.  

The veteran served in the Republic of Vietnam during the 
Vietnam Era and has been diagnosed with type II diabetes 
mellitus.  See June 2006 VA examination report.  Turning to 
the presumption afforded for the development of type II 
diabetes mellitus based on Vietnam service, which the veteran 
and his representative rely on to contend service connection 
is warranted, the basic elements of 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.309(e) are satisfied, as the veteran has a listed 
disease and status as a herbicide exposed veteran based upon 
his qualifying service.  Though liberal, the presumption is 
rebuttable.  See 38 U.S.C.A. §§ 1116(a)(1), 1113; 38 C.F.R. 
§§ 3.307, 3.309(e); Davis v. West, 13 Vet. App. 178, 183-84 
(1999) (even in cases where a disability is presumed service 
connected because of in-service exposure...intercurrent cause 
can rebut the presumption of service connection).  

In order to rebut this presumption of service incurrence, 
there must be affirmative evidence to the contrary, or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any of the specified diseases 
or disabilities has been suffered between the date of 
separation from service and the onset of any such diseases or 
disabilities, including diabetes mellitus.  38 U.S.C.A. § 
1113(a) (West 2002).  Evidence which may be considered in 
rebuttable of service incurrence of such disease will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effective intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. § 
3.307(d) (2006).  Here, competent affirmative evidence to the 
contrary exists.  Specifically, the June 2006 VA examination 
report and November 2003 VA physician letter indicate the 
veteran's type II diabetes mellitus developed as the result 
of pancreatitis.  See also March 2002 VA medical record and 
February 2002 VA discharge summary.  Competent medical 
evidence shows the diagnosed disability is the result of an 
intercurrent disease.  As there is affirmative evidence based 
on sound medical reasoning contradicting a presumed 
association with herbicidal exposure, the Board concludes 
that the weight of the evidence is such that presumptive 
service connection has been rebutted.

In short, competent medical evidence does not attribute the 
veteran's currently diagnosed diabetes mellitus to his period 
of service and service connection is not warranted on a 
presumptive basis, the Board must conclude the weight of the 
evidence is against his service connection claim and, even 
with the heightened duty to consider the doctrine of 
reasonable doubt, the appeal is denied.


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
J.A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


